Citation Nr: 1136490	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-40 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right shoulder bursitis, acromioclavicular separation with instability, and impingement syndrome ( right shoulder disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by limitation of motion to 120 degrees with pain and weakness causing additional limitation of motion above the shoulders.

2.  At no time during the period on appeal did the Veteran's right shoulder disability manifest with limitation of motion to midway between the side and shoulder level.  


CONCLUSION OF LAW

The criteria for an increased disability rating for a right shoulder disability of 20 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated June 2009 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2007 and July 2009 to address the level of disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the July 2009 examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.   

The Board acknowledges the Veteran's statement on his October 2009 substantive appeal that requests an additional VA examination.  The Veteran asserted that the last time an evaluation was done by an orthopaedic examiner was in January 2008, almost two years prior and that his disability has worsened since that time.  The Board notes however that the Veteran was afforded a VA examination in July 2009, only three months prior to the Veteran's statement.  As the Veteran has not asserted that his disability has worsened since the July 2009 VA examination, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Increased Rating for Right Shoulder Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right shoulder disability has been rated under 5019 for Bursitis.  Under this regulatory provision, Diagnostic Code 5019 refers to Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.

Limitation of motion of the right shoulder is rated under Diagnostic Code 5201.  Under this provision, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for the major arm; limitation of motion of the arm midway between side and shoulder level warrants a 30 percent disability rating for the major arm; and limitation of motion of the arm to 25 degrees from side warrants a 40 percent disability rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of motion of the shoulder is flexion to 180 degrees and abduction to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  

In April 2007, the Veteran was examined for range of motion findings regarding the right shoulder.  The examiner found flexion to 150 degrees and abduction to 157 degrees.  

An October 2007 VA treatment record reported chronic pain in the right shoulder with separation of the acromioclavicular joint.  The Veteran reported pain with overhead activities, but no numbness, tingling, or weakness.  The examiner diagnosed chronic right acromioclavicular joint separation with associated chronic pain.  

A January 2008 orthopedic treatment record showed MRI results consistent with anterior instability.  The examiner noted good motion with pain at about 120 degrees abduction.  The examiner diagnosed old acromioclavicular separation with low grade impingement symptoms and anterior instability.  

The Veteran was afforded a VA examination in July 2009.  The Veteran reported pain, weakness, instability, locking, fatigability, and lack of endurance regarding his right shoulder.  The Veteran has received steroid injections and physical therapy, and he uses ibuprofen for pain.  The report showed recurrent subluxation with internal rotation.  The examiner noted that the Veteran is right handed.  Physical examination revealed pain and weakness in the right shoulder without ankylosis.  The Veteran's range of motion was flexion to 160 degrees and abduction to 120 degrees.  The examiner noted pain, fatigue, weakness, and lack of endurance following one repetition.  He specifically noted objective evidence of painful motion, instability, weakness, and tenderness.  Upon repetitive motion, the Veteran's range of motion testing remained the same and continued to show pain, fatigue, weakness, and lack of endurance.  The examiner noted an abnormal MRI that showed acromioclavicular separation, avulsed fracture, and joint effusion.  The examiner diagnosed bursitis, acromioclavicular joint separation, fracture, and moderate instability.  The examiner also noted that the Veteran has difficulty with lifting and is unable to carry objects away from his body without pain and weakness.  

In his August 2009 notice of disagreement, the Veteran reported increasing pain, discomfort, and limitations.  In his October 2009 substantive appeal, the Veteran reported pain and discomfort resulting in limitation, especially with any work over his shoulders.  During his August 2011 hearing before the Board, the Veteran reported an inability to move his arm above his head and significant guarding of his shoulder.  He reported weakness and pain with repetition and a sharp stabbing pain with extending the arm forward to pull.  The Veteran's wife reinforced the Veteran's statements regarding his inability to lift or pull and his painful motion.

The Board acknowledges that the Veteran's treatment records and VA examinations do not show limitation of motion to 90 degrees.  The Board notes however that the VA examiner in July 2009 found objective evidence of painful motion, instability, weakness, and tenderness with only one repetition of range of motion testing.  The examiner did not specify when the painful motion began.  The Veteran's shoulder has also been found to have objective instability.  The Veteran's lay statements and testimony, to include the testimony of his wife, consistently showed painful motion, specifically with any motion above the head and shoulders.  

Although the July 2009 VA examination noted objective evidence of painful motion, instability, weakness, and tenderness, it did not address whether the Veteran's range of motion was additionally limited by these findings.  See 38 C.F.R. §§  4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes however that the Veteran's lay statements do show that the Veteran's painful motion, weakness, tenderness, and instability cause limitation of motion above the Veteran's shoulders.  The Veteran is competent to testify as to symptoms such as pain, weakness, and limitation of motion, which are non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 20 percent, but no more, is warranted for right shoulder bursitis, acromioclavicular separation with instability, and impingement syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the right shoulder.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Codes 5242 and 5003) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the cervical spine disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the grant of an increased rating to 20 percent specifically relied upon the effect of pain in determining the Veteran's range of motion.  Specifically the Board has considered and relied upon the Veteran's lay statements addressing his pain and limitation of motion. 

As the Board has considered all facets of the Veteran's right shoulder disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected right shoulder disability, referral for extraschedular consideration is not warranted.






ORDER

An increased rating of 20 percent for right shoulder bursitis, acromioclavicular separation with instability, and impingement syndrome is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


